
	

115 HR 4744 : Iran Human Rights and Hostage-Taking Accountability Act
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4744
		IN THE SENATE OF THE UNITED STATES
		May 7, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To impose additional sanctions with respect to serious human rights abuses of the Government of
			 Iran, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Iran Human Rights and Hostage-Taking Accountability Act. 2.United States policy on human rights violations by the Government of Iran (a)FindingsCongress finds the following:
 (1)Iran is a member of the United Nations, voted for the Universal Declaration of Human Rights, and is a signatory to the International Covenant on Civil and Political Rights, among other international human rights treaties.
 (2)In violation of these and other international obligations, Iranian regime officials continue to violate the fundamental human rights of the Iranian people.
 (3)The Iranian regime persecutes ethnic and religious minority groups, such as the Baha’is, Christians, Sufi, Sunni, and dissenting Shi’a Muslims (such as imprisoned Ayatollah Hossein Kazemeyni Boroujerdi), through harassment, arrests, and imprisonment, during which detainees have routinely been beaten, tortured, and killed.
 (4)Following voting irregularities that resulted in the 2009 election of President Mahmoud Ahmadinejad, the Iranian regime brutally suppressed peaceful political dissent from wide segments of civil society during the Green Revolution in a cynical attempt to retain its undemocratic grip on power.
 (5)Since February 2011 the leaders of Iran’s Green Movement, former Prime Minister Mir Hossein Mousavi, his wife Dr. Zahra Rahnavard, and former Speaker of the Majles (parliament) Mehdi Karroubi, have lived under strict house arrest, ordered by Iran’s Supreme National Security Council.
 (6)In 1999 the Iranian regime brutally suppressed a student revolt that was one of the largest mass uprisings up until that point in the country since 1979.
 (7)Over a 4-month period in 1988, the Iranian regime carried out the barbaric mass executions of thousands of political prisoners by hanging and firing squad for refusing to renounce their political affiliations and in some cases for possessing political reading material, including prisoners of conscience, teenagers, and pregnant women. In a recently disclosed audiotape, the late Hussein Ali Montazeri, a grand ayatollah who served as former Supreme leader Khomeini’s chief deputy, said that the 1988 mass killings were the greatest crime committed during the Islamic Republic, for which history will condemn us.
 (8)Senior governmental, military, and public security officials in Iran have continued ordering, controlling, and committing egregious human rights violations that, in many cases, represent official policies of the Iranian regime.
 (b)Sense of CongressIt is the sense of the Congress that the United States should— (1)deny the Government of Iran the ability to continue to oppress the people of Iran and to use violence and executions to silence pro-democracy protestors;
 (2)work with international partners to investigate human rights violations by senior officials of the Government of Iran, regardless of where or when such violations took place;
 (3)support efforts made by the people of Iran to promote the establishment of basic freedoms that build the foundation for the emergence of a freely elected, open, non-corrupt and democratic political system;
 (4)condemn Iranian human rights abuses against dissidents, including the massacre in 1988 and the suppression of political demonstrations in 1999, 2009, and 2017, and pressure the Government of Iran to provide family members detailed information that they were denied about the final resting places of any missing victims of such abuses; and
 (5)help the people of Iran produce, access, and share information freely and safely via the internet and other media.
 (c)Statement of policyIt shall be the policy of the United States to stand with the people of Iran who seek the opportunity to freely elect a government of their choosing, and increase the utilization of all available authorities to impose sanctions on officials of the Government of Iran and other individuals responsible for serious human rights abuses.
			3.Determinations with respect to imposition of sanctions on certain persons responsible for or
			 complicit in human rights abuses, engaging in censorship, engaging in the
			 diversion of goods intended for the people of Iran, or engaging in
			 corruption
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report containing a determination of whether any senior officials of the Government of Iran or other Iranian persons meet the criteria described in—
 (1)subsection (b) of section 105D of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by section 5 of this Act; or
 (2)paragraph (3) or (4) of section 1263(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note).
 (b)Review of certain entitiesThe report required under subsection (a) shall contain a review of any activities of cooperative foundations or bonyads in Iran with a capitalization that exceeds $200,000,000 and that meet the criteria in paragraph (3) or (4) of section 1263(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note) for purposes of corruption.
			(c)Form of report; public availability
 (1)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (2)Public availabilityThe unclassified portion of such report shall be made available to the public and posted on the internet website of the Department of the Treasury—
 (A)in English, Farsi, Arabic, and Azeri; and (B)in precompressed, easily downloadable versions that are made available in all appropriate formats.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate.
				4.United States policy on hostage-taking by the Government of Iran
 (a)FindingsCongress finds the following: (1)Since 1979 the Iranian regime has engaged in various destabilizing activities that undermine the national security of the United States and its allies and partners.
 (2)These activities include the hostage-taking or prolonged arbitrary detentions of United States citizens and other persons with connections to Canada, the United Kingdom, France, and other nations allied with the United States.
 (3)The Iranian regime has detained on fabricated claims a significant number of United States citizens, including Siamak and Baquer Namazi and Xiyue Wang, as well as United States legal permanent resident, Nizar Zakka, in violation of international legal norms.
 (4)The Iranian regime has not provided information on the whereabouts of or assistance in ensuring the prompt and safe return of Robert Levinson, despite repeated promises to do so, after he was kidnapped while visiting Iran’s Kish Island on March 9, 2007—making him the longest held hostage in United States history.
 (5)The Iranian regime reportedly uses hostages as leverage against foreign investors to exact business concessions in foreign investment deals.
 (6)The type of hostage-taking enterprise put in place by the Iranian regime is a crime against humanity and a violation of customary international law.
 (b)Sense of CongressIt is the sense of the Congress that— (1)the Administration should fully utilize all necessary and appropriate measures to prevent the Iranian regime from engaging in hostage-taking or the prolonged arbitrary detention of United States citizens or legal permanent resident aliens, to include—
 (A)the use of extradition to try and convict those individuals responsible for ordering or controlling the hostage-taking or arbitrary detention of United States citizens; and
 (B)the use of the Department of Homeland Security’s Human Rights Violators and War Crimes Center to target such individuals; and
 (2)the United States should encourage its allies and other affected countries to pursue the criminal prosecution and extradition of state and non-state actors in Iran that assist in or benefit from such hostage-taking to prevent such state and non-state actors from engaging in this practice in the future.
 (c)Statement of policyIt is the policy of the United States Government not to pay ransom for the purpose of securing the release of United States citizens or legal permanent resident aliens taken hostage abroad.
 (d)StrategyNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains a strategy to prevent elements of the Iranian regime from engaging in hostage-taking or the prolonged arbitrary detention of United States citizens or legal permanent resident aliens.
			5.Imposition of sanctions with respect to Iranian persons who engage in certain actions against
			 United States citizens or Iranian persons
 (a)Sense of CongressIt is the sense of Congress that the United States should coordinate with United States allies and other allies and partners whose citizens may be subject to politically-motivated detention or trial in Iran, to apply sanctions against Iranian persons that are responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, such detention or trial.
 (b)In generalTitle I of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting after section 105C (22 U.S.C. 8514c) the following:
				
					105D.Imposition of sanctions with respect to Iranian persons who engage in certain actions against
			 United States citizens or Iranian persons
 (a)In generalThe President shall impose sanctions described in section 105(c) with respect to each person on the list required by subsection (b).
						(b)List of Iranian persons who engage in certain actions against United States citizens or Iranian
			 persons
 (1)In generalNot later than 180 days after the date of the enactment of this section, the President shall submit to the appropriate congressional committees a list of Iranian persons that the President determines, are knowingly—
 (A)responsible for or complicit in, or responsible for ordering or otherwise directing, the politically-motivated harassment, abuse, extortion, or extended detention or trial of citizens of the United States or United States legal permanent resident aliens, regardless of whether such actions occurred in Iran; or
 (B)responsible for or complicit in, or responsible for ordering or otherwise directing, the politically-motivated harassment, abuse, extortion, or extended detention or trial of Iranians, Iranian residents, or persons of Iranian origin outside of Iran.
 (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
 (A)each time the President is required to submit an updated list to those committees under section 105(b)(2)(A); and
 (B)as new information becomes available. (3)Form of report; public availability (A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
 (B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.
								(c)Application of sanctions to immediate family members
 (1)In generalThe President is authorized to impose sanctions described in paragraph (2) with respect to each person that is a family member of any person on the list required by subsection (b).
							(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, is a family member of any person on the list required by subsection (b) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
									(B)Current visas revoked
 (i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who is a family member of any person on the list required by subsection (b) regardless of when issued.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (4)Definition of family memberIn this section, the term family member means, with respect to an individual— (A)a spouse, child, parent, sibling, grandchild, or grandparent of the individual; and
 (B)a spouse’s child, parent, or sibling. (d)Termination of sanctionsThe provisions of this section shall terminate on the date that is 30 days after the date on which the President—
 (1)determines and certifies to the appropriate congressional committees that the Government of Iran is no longer complicit in or responsible for the wrongful and unlawful detention of United States citizens or legal permanent resident aliens; and
 (2)transmits to the appropriate congressional committees the certification described in section 105(d) of this Act..
 (c)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting after the item relating to section 105C the following new item:
				
					
						Sec. 105D. Imposition of sanctions with respect to Iranian persons who engage in certain actions
			 against United States citizens or Iranian persons..
 (d)Amendments to general provisionsSection 401 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551) is amended—
 (1)in subsection (a), by striking and 305 and inserting , 105D, and 305; and (2)in subsection (b)(1)—
 (A)by striking or 105C(a) and inserting 105C(a), or 105D(a); and (B)by striking or 105C(b) and inserting 105C(b), or 105D(b).
					
	Passed the House of Representatives April 26, 2018.Karen L. Haas,Clerk
